427 So. 2d 1085 (1983)
Jose DIAZ, Appellant,
v.
CITY OF MIAMI, Appellee.
No. AM-74.
District Court of Appeal of Florida, First District.
March 11, 1983.
*1086 Peter S. Schwedock of Pelzner, Schwedock, Finkelstein & Klausner, P.A., Miami, for appellant.
Thomas W. Conroy of Conroy & Simberg, P.A., Hollywood, for appellee.
MILLS, Judge.
Diaz, employed by the City of Miami as a police officer for over nine years, contends in this workers' compensation appeal that he should have been awarded temporary total disability benefits, wage loss benefits, attorney's fees, and costs due to his labile hypertension and premature heartbeats. We disagree.
The record shows that Diaz began to suffer from chest pains, shortness of breath, and left arm pain while sitting at home one evening. There was no evidence that Diaz's condition was due to any unusual strain or overexertion. As with heart failure, emotional strain alone is not sufficient to establish a causal connection between employment and internal failures of the cardiovascular system such as the ones here. City of Miami v. Rosenberg, 396 So. 2d 163 (Fla. 1981); Hodgen v. Burnup & Sims Engineering, 420 So. 2d 885 (Fla. 1st DCA 1982).
AFFIRMED.
ERVIN, J. and AGNER, ROYCE (Associate Judge), concur.